The petition is filed on behalf of Lee Kenney, by his mother, Sylvia Kenney, alleging that her son, Lee Kenney, is illegally restrained of his liberty by M.C. Binion, sheriff of Oklahoma county; that the cause of said restraint is a judgment and sentence of the county court on a conviction for unlawfully transporting intoxicating liquors rendered on the 3d day of June, 1916, wherein said Lee Kenney was sentenced to be imprisoned in the county jail for a period of 30 days and to pay a fine of $50, and in default of the payment of said fine that he be further imprisoned until the same is satisfied as by law provided; "that said restraint and imprisonment is illegal and unauthorized, by reason of the fact that said term of imprisonment has expired; and that the fine therein imposed has been fully paid and discharged by credits to which the said Lee Kenney is entitled for work and labor done and performed on the county roads of Oklahoma county and by enforced imprisonment." On July 20, 1916, the petition was presented to the court, and a demurrer thereto was sustained, and the writ denied, on the ground that upon the face of the petition it *Page 47 
was shown that the judgment and sentence in the case has not been fully executed and satisfied.